IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-24,803-05


EX PARTE JON ALLEN ASHCRAFT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1991-CR-1521-E
IN THE 357TH DISTRICT COURT FROM CAMERON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to seventy-five years' imprisonment.  This sentence was ordered to run
consecutively to Applicant's seventy-five year sentence in Cameron County cause number 91-CR-1371-E.   
	This Court remanded the application to the trial court for findings of fact and conclusions of
law regarding Applicant's claim of improper time credit calculations.  On August 8, 2011, the trial
court signed findings of fact and conclusions of law that were based on the record and an affidavit
from the Texas Department of Criminal Justice.  The trial court recommended that relief be denied.
	This Court does not adopt the trial court's finding of fact number seventeen.  Based on the
trial court's other findings of fact and conclusions of law, as well as this Court's independent review
of the entire record, we deny relief.

Filed: September 14, 2011
Do not publish